Citation Nr: 1704004	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-24 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2013, the Veteran and his friend testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record on appeal.

In November 2014, the Board denied an initial rating in excess of 10 percent for tinnitus and remanded the issues of entitlement to higher ratings for the Veteran's PTSD and left ear hearing loss and entitlement to service connection for right ear hearing loss for additional development.  In February 2015, the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss and combined the disability with the service-connected left ear hearing loss.  Accordingly, the claim that now returns to the Board is best characterized as entitlement to an initial compensable rating for bilateral hearing loss.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, to include irritability, anxiety, suspiciousness, exaggerated startle response, panic attacks, discomfort in crowds, sleep disturbance with nightmares, flashbacks, depressed mood, disturbance in motivation, tendency to isolate, difficulty establishing and maintaining relationships, difficulty with memory and concentration, obsessive behaviors, and passive suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's bilateral hearing loss has resulted in no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to the Veteran's claim for an increased rating for PTSD, VA's duty to notify was satisfied by an April 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that such letter also provided VCAA notice as to the Veteran's underlying claim for service connection for bilateral hearing loss.

Furthermore, the Board observes that the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the September 2011 and November 2015 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues  decided herein has been obtained.  Specifically, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Board notes that the Veteran reported that he is in receipt of workers compensation and disability benefits from the Social Security Administration (SSA).  While such records have not been obtained, the Board finds that it is not necessary to do so as they do not pertain to the issues on appeal.  Specifically, the Veteran reported that he worked in a plant until 2009 when he was in a work-related accident that severely injured his hand.  He subsequently received worker's compensation and SSA disability for the hand injury.  He reported that he did not miss any time from work for his psychiatric or hearing loss disorders. See VA examination (May 2010).  Thus, the Board finds that no prejudice results to the Veteran as such worker's compensation and SSA records are irrelevant to the instant matter and, consequently, that there is no need to obtain them because no useful purpose would be served in doing so.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in May 2010, May 2011, January 2015, and February 2015 in connection with his PTSD and bilateral hearing loss claims.  The Board notes that the Veteran and his representative assert that the February 2015 VA psychiatric examination is inadequate for rating purposes because it was only 15 minutes long and the examiner's report does not fully consider his symptoms, namely flashbacks, fear, and isolation.  See Statement (November 3, 2015); Brief (August 24, 2016).

While the Board has considered the Veteran's and his representative's arguments, the Board finds that that the February 2015 VA psychiatric examination is adequate for adjudication purposes.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Further, the duration of an examination does not determine its adequacy, instead a medical examination is considered adequate "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6. 405, 407 (1994)).  Indeed, a VA examiner must also address a Veteran's lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

In contrast to the Veteran's contentions,  the February 2015 examiner clearly noted the Veteran's report of flashbacks, fear, and isolation and discussed their functional impact.  The examiner's report also includes detailed analysis of the Veteran's past treatment records, VA examination reports, and statements from his treatment providers.  Beyond flashbacks, fear, and isolation, the Veteran did not identify any symptoms the examiner failed to address.

The Board finds that the examinations, including the February 2015 psychiatric examination, are sufficient to decide the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe each disability in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Additionally, the Board finds that the May 2011 and January 2015 audiological examinations comply with the relevant case law of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), as the examiners fully described the functional effects caused by the Veteran's hearing disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues of entitlement to higher ratings for PTSD and bilateral hearing loss has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the May 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD and bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's November 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2014, the appeal was remanded in order to  obtain updated VA treatment records and afford the Veteran VA audiological and psychiatric examinations.  Subsequently, updated VA treatment records were obtained in December 2014 and February 2015, and the Veteran was provided VA a VA audiological examination in January 2015 and a psychiatric examination in February 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran seeks a rating in excess of 30 percent for his service-connected PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in March 2013 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In the instant case, VA received the Veteran's claim for an increased rating for his PTSD on February 11, 2011.  In a September 2011 rating decision, the AOJ assigned a 30 percent rating for PTSD, effective February 11, 2011.  However, the Veteran has appealed with regard to the propriety of the rating as he believes his PTSD is more severe than as reflected by a 30 percent evaluation.

Historically, the Veteran's mental health treatment began in June 2009 when the Veteran's VA primary care provider, referred him to a VA licensed social worker who specializes in behavioral health at the Pittsburgh VA medical center, after he responded "doesn't everyone" when asked whether he experienced suicidal ideation.  Despite experiencing a passive suicidal ideation, the Veteran denied serious suicidal intent, he reported excessive irritability, sleep disturbance with nightmares, flashbacks, exaggerated startle response, discomfort in crowds, and depression.  The VA social worker subsequently rendered provisional diagnoses of PTSD and depressive disorder, NOS; assigned GAF scores between 53 and 60; and characterized the Veteran's symptoms as moderate.  See, e.g., VA treatment records (June 29, 2009; August 26, 2009; December 4, 2009; December 15, 2009).

In December 2009, the Veteran's spouse at the time reiterated the previously noted symptoms and reported that the Veteran has a tendency to isolate himself, frequently avoids people and places, and experiences difficulty with memory and concentration.  See Statement, ex-spouse (December 4, 2009).

During the May 2010 VA examination, the Veteran reported a continuation of the previously noted symptoms, to include difficulty sleeping, nightmares, irritability, and isolationism.  The Veteran explained that he feels anxious and does not like to be closed in or around crowds, noting that he feels uncomfortable in traffic.  He reported good familial relations with his wife of 36 years, three adult sons, and their grandchildren, whom he visits regularly.  He noted that he does not have many friends outside his immediate family.  With respect to his depression, the Veteran noted a recent decrease in interest in things he used to enjoy such as fishing.  He also reported feeling somewhat distracted and experiencing difficulty with concentration, and noted difficulty remembering measurements at work.  The examiner noted that mental status examination was normal but for the aforementioned memory deficits.  The also examiner noted that psychometric test results indicated that the Veteran exaggerated the severity of the symptoms.  Overall, the examiner opined that the Veterans symptoms were mild, with some waxing and waning over the years.  The examiner highlighted that the Veteran has been able to maintain full-time employment and that such helps him cope with his symptoms.  The examiner further opined that the severity of the Veteran's symptoms do not render him unemployable and that he is considered fully employable.  The examiner explained that the Veteran would be able to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting.  A GAF score of 70 was assigned.

In February 2011, the Veteran's VA treatment provider noted that the Veteran's depression and sleep disturbance impact his life, but that he has been very compliant, engaging, and receptive during support group sessions.  She further noted that he was being treated for insomnia and depression, and experienced nightmares, flashbacks, hypervigilance, avoidance of crowds, and passive suicidal ideation.  See Statements (February 3, 2011; February 11, 2011).  In February 2011, his social worker noted that the Veteran was able to hold down a full-time job until he incurred a nonservice-connected right hand disability.  He further explained that employment helped the Veteran cope with his symptoms.  See VA treatment record (February 9, 2011; February 11, 2011).  He reported that the Veteran's GAF score was 54-56 and, after he stopped working, he experienced increased sleep disturbance with vivid nightmares, heightened depression/sadness, increased irritability, flashbacks, exaggerated startle response, vigilance in crowds, concentration problems, and passive suicidal ideation.

During the May 2011 VA examination, the Veteran reiterated previously noted symptoms with the addition of panic attacks in crowds, and obsessive behaviors such as waking up 4 to 5 times per night to check windows and doors.  He also reported that he does not sleep more than three hours per night; however, the examiner noted that the Veteran did not appear haggard sleep deprived.  With respect to social functioning, the Veteran reported that he and his wife rarely go to dinner; that he regularly visits his children and attends his grandchildren's weekly sporting events; that he attends familial events such as weddings; stays in touch with long-distance friends from Vietnam; and that he goes on vacations with family and friends.  

Mental status examination revealed that the Veteran's grooming and hygiene were good and he was oriented.  Speech was soft in volume and tone, but normal in rhythm and rate, and content was relevant, coherent, and normally productive.  Mood was anxious with restricted affect.  The Veteran reported feeling depressed and experiencing erratic sleep.  He denied suicidal and homicidal ideation.  There were no overt psychotic hallucinations or delusional thought processes.  The Veteran indicated that he checked doors and windows in his house, but denied any other obsessive compulsive behaviors.  Insight and judgment did not appear to be impaired.

The VA examiner noted that psychometric test results were almost exactly the same as those from the last VA examination and that both sets of results indicated severe symptom over reporting.  Specifically, the examiner reported that the results of the Mississippi Scale for Combat Related PTSD, Beck Depression Inventory II, and Brief Symptom Inventory place the Veteran in the 99th percentile of male psychiatric outpatients, which would typically be associated with near catastrophic depression and usually would be associated with inpatient psychiatric hospitalization.  The examiner explained that such scores are "entirely inconsistent with the Veteran s overall presentation and described functioning."  The examiner concluded that the Veteran's symptoms are mild and have not changed significantly since the last VA examination.  The examiner added that the Veteran "continues to be able to maintain full time employment for psychiatric purposes and, in fact, would have remained employed if not for his physical injury at work.  The examiner assigned a GAF score of 70.

Throughout 2011, it was noted that the Veteran "enjoyed" several social events and family vacations; however, he did experience arguments with his wife and one of his sons.  See VA treatment record (February 28, 2011; April 20, 2011; April 27, 2011); Statement (November 10, 2011).  In November 2011, the Veteran's VA treatment provider stated that, throughout the last couple of years, the Veteran has shown marked improvement in his coping skills for his PTSD and that his prognosis is good.  Statement (November 10, 2011).

In August 2012, the Veteran's VA social worker opined that the Veteran had "current GAF score of  between 58-60," a score lower than the GAF score of 70 assigned by the May 2011 VA examiner.  See VA treatment record (August 8, 2012).

The record reflects that, throughout 2012, the Veteran "enjoyed" holiday gatherings and several trips with family and friends.  See, e.g., VA treatment records (August 8, 2012; September 12, 2012; November 14, 2012).  In September 2012, the Veteran reported walking along the road when a group of teenagers stopped, got out of their car, surrounded him, and began yelling and threatening him.  Feeling his life was in danger, the Veteran brandished a firearm; only then did the teens relent.  He subsequently reported the incident to local law enforcement, who reportedly supported his response.  See VA treatment record (September 19, 2012); VA examination (February 2015).

In February 2013, the Veteran and his spouse visited their son in St. Thomas.  During the trip, the Veteran confronted his son about the son's alcoholism.  His son responded with insults, and argument ensued, and the Veteran returned home early.  His wife, however, remained in St. Thomas and became angry that he left early.  This disagreement escalated and the couple divorced in January 2014.  Leading up to the divorce, the Veteran experienced increased anger, irritability, and depression, but was able reached out to family and friends for support.  See, e.g., VA treatment record (February 26, 2013; July 3, 2013; September 4, 2013; November 6, 2013).  While the Veteran elected to spend Thanksgiving alone, he attended the Marine Corps Ball and reported that time spent with friends lifted his mood.  See VA treatment record (November 12, 2013; December 2, 2013).

During the May 2013 Board hearing, the Veteran reported that his psychiatric symptoms had increased since the May 2011 VA examination, citing daily panic attacks and suicidal ideation; increased memory deficits, social impairment, and nightmares; and an isolated episode of visual and auditory hallucinations.  He also reported that he only feels comfortable in group settings with other Veterans, noting that he has other friends but that they do not spend time large groups.  He further noted that he attends his grandchildren's' sporting events but sits alone.  The Veteran also reported that his memory is "terrible," noting that he forgets appointments and names almost immediately after introductions.  With respect to hallucinations, the Veteran reported that he once saw figures outside his window.

In November 2014, the Board remanded the Veteran's appeal to obtain outstanding VA treatment records and a VA examination in light of his reports of increased PTSD symptomatology at the hearing.

Throughout 2014, VA treatment records reflect that the Veteran remained bitter about his divorce, reported slight improvements in sleep, remained "quite busy attending his grandchildren's sporting events," enjoyed Thanksgiving with son's family, and enjoyed the Marine Corps Ball with his new girlfriend.  See VA treatment records (November 6, 2014; November 7, 2014; December 9, 2014).  Individual treatment's consistently showed that recent and remote memory was intact.  See, e.g., VA treatment records (November 7, 2014, December 9, 2014).

During the February 2015 VA examination, the Veteran reported a continuation of symptoms noted in earlier examinations.  With respect to social impairment, the Veteran reported that he visits with his aunt and uncle and two of his sons on a regular basis, but has not spoken to his third son since their 2013 disagreement in St. Thomas.  He further noted that despite his discomfort in crowds, he goes to the bank and goes shopping.  The examiner noted that the hallucination referenced during May 2013 Board hearing was caused by sleeping medication, which has since been discontinued.  At such time, the Veteran's PTSD symptoms included depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  

Upon mental status examination, the Veteran was groomed and dressed appropriately, oriented in all spheres, and sustained attention and concentration through the evaluation.  His thought content appeared logical and speech was normal in all respects.  Thought processes were rationale and focused, and there was no impairment.  The Veteran's mood was neutral and his affect was blunted.  Insight and judgment were limited.  It was noted that the Veteran endorsed past fleeting suicidal ideation without plan or intent.  He denied panic attacks, obsessive or compulsive behaviors, reckless behavior, and problems with concentration and focus.  

The examiner agreed with the 2011 examiner's opinion that the Veteran's psychometric test results reflect exaggeration of symptoms.  The examiner explained that the Veteran's scores are well above what would be expected of someone with his level of combat exposure and current level of functioning.  The examiner further explained the Veteran's current and past scores do not reflect someone who socializes with family and friends, manages daily activities without difficulty, and has no history of suicide attempts and inpatient psychiatric hospitalizations.  The examiner also reported that the Veteran's symptoms do not appear to have changed since his first VA examination in 2009 and are consistent with a score of 70.  

The examiner also explained that the Veteran's VA treatment provider's reports support a GAF score of 70 in that she had noted reported marked improvement and a good prognosis, though the Veteran experienced periods of isolation, passive suicidal ideation, sleep disturbance, and problems with close relationships with hypervigilance.  The VA examiner also addressed the Veteran's VA social worker's opinion that the a GAF score of 54-56 more nearly approximates the current severity of the Veteran's symptoms.  

The examiner explained that the DSM-IV-TR indicates that a GAF of 54-56 reflects moderate symptoms, such as flat affect and circumstantial speech, with moderate difficulty in social, occupational, or school functioning.  The examiner further explained that, during the current evaluation the Veteran noted mild difficulties in social settings, and he continues to socialize regularly with his family members and friends.  The examiner concluded that the Veterans current symptoms are better captured with GAF of 70, which, per DSM-IV-TR, reflects mild symptoms, such as depressed mood and insomnia, "but generally functioning pretty well, has some meaningful interpersonal relationships."  Overall, the examiner opined that the Veteran's psychiatric disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In April 2015, the Veteran's VA social worker responded to the VA examiner's opinion regarding the Veteran's GAF score, noting that GAF scores between 55 and 57 are warranted in light of the Veteran's isolation, hyperarousal, frequent mood disturbance, and the fact that he has kept his curtains closed and weapon ready since he was attacked by local teenagers.  See VA treatment record (April 7, 2015).

Throughout 2015, VA treatment records reflect that the Veteran continued to attend his grandchildren's' sporting events and spend time with his girlfriend.  Treatment records also show that recent and remote memory is intact.  See, e.g., VA treatment record January 20, 2015; February 3, 2015).

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's PTSD has been resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, to include irritability, anxiety, suspiciousness, exaggerated startle response, panic attacks, discomfort in crowds, sleep disturbance with nightmares, flashbacks, depressed mood, disturbance in motivation, tendency to isolate, difficulty establishing and maintaining relationships, difficulty with memory and concentration, obsessive behaviors, and passive suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Consequently, based on the frequency, duration, and severity of the Veteran's symptomatology and resulting social and occupational impairment, a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the neither the next higher rating, 50 percent, nor 70 or 100 percent ratings, are warranted at any time during the pendency of the appeal.  While some of the Veteran's symptoms are similar to symptoms associated with 50, 70, and 100 percent ratings, these levels of severity contemplate increased occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 50, 70, and 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has suicidal ideation, and because the 100 percent level contemplates persistent danger to self and others does not mean his psychiatric disorder rises to the 100 percent level.  Indeed, the 70 and 100 percent criteria each contemplate some form of danger to self or others.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for 50, 70, 100 percent ratings.  Moreover, the Board finds that his symptoms did not result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board acknowledges that the Veteran reports severe symptoms such as daily panic attacks and suicidal ideation, severe sleep impairment, and anxiety.  See, e.g., Board hearing (May 2013).  However, throughout the appeal period, three separate psychologists agreed that psychometric testing revealed that the Veteran exaggerated his symptoms.  See VA examinations (May 2010; May 2011, February 2015).  Indeed, VA examiners have consistently characterized his symptoms as mild to moderate.  Id.  Additionally the Veteran has a history of GAF scores from 53 to 70, which are suggestive of mild to moderate symptoms.  See, e.g., VA treatment record (December 15, 2009); VA examination (February 2015).  Overall, the Board finds highly persuasive the opinions of the Veteran's VA social worker, who is the Veteran's longtime mental health provider, and the VA examiners, each of whom is equipped with the training and expertise to diagnose and treat mental health disorders, which are inherently complex.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ).  Having considered all evidence, the Board finds that the Veteran's actual functional impairment, that is, his occupational and social impairment, has been best characterized by a decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

Specifically, the Veteran does not contend, and the evidence does not suggest, that he is unable to work due to his psychiatric symptoms.  Instead, he has been unemployed due to his nonservice-connected right hand disorder.  See, e.g., Board Hearing, 13 (May 2013).  It is worth noting that employment actually helped the Veteran cope with his psychiatric symptoms.  See, e.g., VA treatment record (February 11, 2011).  While employed, mild memory impairment resulted in difficulty remembering things such as measurements.  See VA examination (May 2010).  However, mental status examinations throughout the appeal period show that his memory has been normal.  See, e.g., VA treatment record (December 9, 2014).  Such mild, occasional memory loss is less severe than that contemplated by the 50 percent rating, which is evinced by retention of only highly learned material.

The Board finds that the Veteran's reported panic attacks and depression are not so severe so as to result in reduced reliability and productivity.  In fact, despite the Veteran's anxiety and discomfort driving in traffic, he was able to schedule and appear on time to VA examinations and counseling meetings throughout the appeal period.  Additionally, even though he is uncomfortable in crowds, he was able to attend Marine Corps Balls and his grandchildren's sporting events throughout the appeal period.  See, e.g., VA examination (May 2011); VA treatment records (November 12, 2013; November 6, 2014; February 3, 2015).  While the Veteran has experienced disturbances in motivation and a tendency to isolate himself from others, he has remained active with his therapy group, his local family, friends, girlfriend, and has enjoyed numerous vacations with family and friends throughout the appeal period.  See, e.g., VA treatment record (April 20, 2011; November 12, 2013; February 3, 2015).  Additionally, while he reported passive suicidal ideation at varying points during the appeal period, he has consistently denied any plan to harm himself or others.  Indeed, the Veteran brandished a firearm to stop an assault by local teenagers and reports that he has since felt safe with his blinds drawn, doors locked, and weapon ready.  See, e.g., VA examination (February 2015).  The Board finds, however, that the Veteran's decision to brandish the firearm was not indicative of his intent to harm others or impaired judgement or impulse control, but rather suggests the opposite.  In fact, the Veteran's actions were lauded by local law enforcement.  See id.  Moreover, the Board finds that the Veteran exercised sound judgment and self-control by not firing at the teenagers, who reportedly surrounded the Veteran and threatened to kill him.  See id.; VA treatment record (September 19, 2012).  The Board further finds that his response also evinces his ability to make difficult choices under extreme pressure.

The Board acknowledges that, during the appeal period, the Veteran has had relational difficulties with his ex-wife and one of his three sons, but finds that such is not demonstrative of the difficulty or inability to establish and maintain relationships as contemplated by the 50, 70, and 100 percent ratings.  Indeed, the Veteran reported that the demise of such relationship was related to factors beyond his symptoms, namely his son's reported alcohol use.  See VA treatment record (February 26, 2013); VA examination (February 2015).  The Board finds that the Veteran's relationships outside those with his son and ex-wife are most probative to his overall social impairment.  Specifically, the Veteran has maintained relations with his other two sons, has established a relationship with a new girlfriend, and has been cooperative with VA examiners and group therapy members.  See, e.g., VA treatment record (January 20, 2015).  Additionally, treatment records show that the Veteran has found comfort with family and friends during difficult times and has enjoyed numerous parties and vacations with family and friends.  See, e.g., VA treatment record (February 28, 2011; February 26, 2013; September 4, 2013; November 12, 2013; November 6, 2014).  Thus, his difficulty in establishing and maintaining relationships is not so severe so as to result in reduced reliability and productivity.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has been productive of no more than occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a rating in excess of 30 percent for PTSD is not warranted is not warranted at any time during the appellate period.

In adjudicating the Veteran's claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 30 percent is denied, the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 30 percent for the Veteran's PTSD, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  Bilateral Hearing Loss

The Veteran seeks a higher initial rating for bilateral hearing loss, which has been evaluated as noncompensably disabling as of February 11, 2011.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.
 § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

During a May 2011 VA audiological examination, the Veteran reported that his primary concern was difficulty hearing, particularly while watching television, during telephone conversations, and when interpreting messages from the answering machine.  The examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
25
15
26
98
LEFT
35
70
55
45
51
86

Based on such testing, there is no exceptional pattern of hearing loss.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in the right ear and Level II hearing in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

Following his VA examination, the Veteran reported that he was interested in obtaining hearing amplification.  See VA treatment record (May 18, 2011).  He was subsequently cleared and fitted for hearing aids.

During the May 2013 Board hearing, the Veteran reported that his hearing had worsened since the May 2011 VA examination, noting that he has to listen to the television at a volume higher than that used in the past.  As a result, in November 2014, the Board remanded the appeal to obtain VA examination to assess the current severity of the Veteran's hearing loss.

During a January 2015 VA audiological examination, the Veteran reported that his primary concern was difficulty hearing and discriminating speech.  The examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
40
25
34
84
LEFT
35
70
55
50
53
80

Based on such testing, there is no exceptional pattern of hearing loss.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing in the right ear and Level IV hearing in the left ear.  Where hearing loss is at Level II in one ear and Level IV in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85. 

No additional medical records reflect audiometric findings sufficient for rating purposes.  Furthermore, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran believes his hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions as to the effects of the disability on his occupation, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating.  38 C.F.R. § 4.85.  In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such the claim.  Therefore, the benefit of the doubt doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied in the instant case.  In this regard, the Veteran's service-connected PTSD is manifested by signs and symptoms such as irritability, anxiety, suspiciousness, exaggerated startle response, panic attacks, discomfort in crowds, sleep disturbance with nightmares, flashbacks, depressed mood, disturbance in motivation, tendency to isolate, difficulty establishing and maintaining relationships, difficulty with memory and concentration, obsessive behaviors, and passive suicidal ideation.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

The Veteran's service-connected bilateral hearing loss is manifested by signs and symptoms such as difficulty with hearing and speech discrimination, particularly in the presence of background noise.  See, e.g., VA examination (January 2015).  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 6100, which contemplates impairment in hearing acuity as well as difficulty with speech discrimination.  Consequently, the Board finds that symptoms of the Veteran's bilateral hearing loss is fully addressed by the assigned rating.  Review of the record does not reveal that the Veteran suffers from any symptoms that are not contemplated in the list of symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD and hearing loss.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, that the Veteran does not contend, and the evidence does not suggest, that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Specifically, it is undisputed that the Veteran terminated his most recent employment due to a nonservice-connected right hand disorder.  Additionally, the Veteran and medical professionals have agreed that employment has a favorable impact on his mental health symptoms.  While the Veteran's PTSD results in a decrease in work efficiency and intermittent periods of inability to perform occupational tasks and his hearing loss impairs his ability to communicate, there is no evidence that his service-connected disabilities preclude him from substantially gainful employment.  To that end, the Board finds that the issue of entitlement to a TDIU has not been raised and need not be addressed further herein.



ORDER

A rating in excess of 30 percent for PTSD is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


